ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-06-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS. OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

ORDER OF 8 JUNE 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 8 JUIN 1998
Official citation:

Vienna Convention on Consular Relations (Paraguay
v. United States of America), Order of 8 June 1998,
LC J. Reports 1998, p. 272

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d’ Amérique), ordonnance du 8 juin 1998,
C.LJ. Recueil 1998, p. 272

 

Sales number
ISSN 0074-4441 N° de vente: 707
ISBN 92-1-070771-0

 

 

 
1998
8 June
General List
No. 99

272

INTERNATIONAL COURT OF JUSTICE
YEAR 1998

8 June 1998

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY y. UNITED STATES OF AMERICA)

ORDER

The Vice-President of the International Court of Justice, Acting Presi-
dent,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order of 9 April 1998, by which the Vice-Presi-
dent of the Court, Acting President, fixed 9 June 1998 and 9 September
1998, respectively, as time-limits for the filing of the Memorial of Para-
guay and the Counter-Memorial of the United States;

Whereas by a letter of 20 May 1998, the Agent of Paraguay requested
the Court to extend to 9 August 1998 the time-limit for the filing of its
Memorial and explained the reasons for that request; and whereas on
receipt of that letter the Registrar, referring to Article 44, paragraph 3, of
the Rules of Court, transmitted a copy thereof to the Agent of the United
States;

Whereas by a letter of 4 June 1998, the Agent of the United States indi-
cated that his Government concurred that additional time should be
accorded to the Parties for the filing of their written pleadings and pro-
posed that the time-limits fixed in the Order of 9 April 1998 be extended,
respectively, to 9 October 1998 for the filing of the Memorial of Paraguay
and 9 April 1999 for the filing of the Counter-Memorial of the United

4
273 VIENNA CONVENTION (ORDER 8 VI 98)

States; and whereas the Agent of Paraguay, duly informed of the matter,
indicated that this proposal was acceptable to his Government;

Taking into account the agreement of the Parties,
Extends to 9 October 1998 the time-limit for the filing of the Memorial
of Paraguay;

Extends to 9 April 1999 the time-limit for the filing of the Counter-
Memorial of the United States; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of June, one thousand nine
hundred and ninety-eight, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Republic of Paraguay and the Government of the United States of
America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
